ACCEPTED
                                                                                            06-15-00120-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       11/6/2015 9:08:06 AM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK




                                                                         FILED IN
                                                                  6th COURT OF APPEALS
                             NO. 06-15-00120-CR                     TEXARKANA, TEXAS
                                                                  11/6/2015 9:08:06 AM
                                                                      DEBBIE AUTREY
                                                                          Clerk
                    IN THE SIXTH COURT OF APPEALS
                          TEXARKANA, TEXAS
______________________________________________________________________________

                         Trial Court Case No: 14-153-CR
                        From the 87th Judicial District Court
                             Freestone County, Texas



          PATRICK DEMON STEWART
                               APPELLANT
                                       V.
                THE STATE OF TEXAS
                                APPELLEE
______________________________________________________________________________

STATE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF
_____________________________________________________________________________

                                      Christopher E. Martin
                                      County/District Attorney for Freestone County

                                      By: Cari Warner
                                      Assistant County Attorney
                                      118 E. Commerce, Suite 305
                                      Fairfield, Texas 75840
                                      Telephone:     (903) 389-3977
                                      Facsimile:     (903) 389-5289
                                      SBN: 24085690
                                      Email: cari.heinen@co.freestone.tx.us


                                      November 6, 2015
                            IN THE SIXTH COURT OF APPEALS

                                PATRICK DEMON STEWART
                                        Appellant
                                           v.
                                  THE STATE OF TEXAS
                                        Appellee


TO THE HONORABLE COURT OF APPEALS:

       THE STATE OF TEXAS, Appellee, moves for an extension of SIXTY (60) days in which

to file Appellee’s Brief, pursuant to TEX. R. APP. P. 10.5 and shows:

                                                I.

       Pursuant to TEX. R. APP. P.10.5, THE STATE OF TEXAS, moves this Court to allow an

extension of SIXTY (60) days to file Appellee’s Brief. Appellant’s brief was filed on or about

October 9, 2015.

      II. REQUIRED INFORMATION PURSUANT TO THE RULES OF APPELLATE
                               PROCEDURE

       A. The deadline for filing the brief: TEX. R. APP. P. 10.5(b)(1)(A): November 9, 2015.

       B. The length of extension sought. TEX. R. APP. P. 10.5(b)(1)(B): Sixty (60) days.

       The facts relied upon to reasonably explain the need for the extension. TEX. R. APP. P.

       10.5(b)(1)(C):

           The State’s attorney is the Assistant County Attorney working in a two-attorney office.

           This office and its attorneys are engaged in a very large amount of cases including

           upcoming multiple criminal trials. Both attorneys in the office will be participating in

           the upcoming trials. As well, both attorneys were involved in a Capital Murder trial



State’s Motion for Extension of Time                                                        Page 2
           starting October 19, 2015 and ending October 30, 2015. The State’s Attorney needs

           this extension to adequately and sufficiently brief the matters before this Court.

       C. Number of previous extensions granted. TEX. R. APP. P. 10.5(b)(1)(D): None for the

           State.

                                                  III.

       The additional time requested is not sought solely for delay, nor sought frivolously, but

will be of assistance to the State’s attorney in preparing State’s brief.

                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, The State of Texas requests that this

Honorable Court grant this Motion and extend the deadline for filing Appellee’s brief for sixty

(60) days, or that this Court grant such additional time as is just and proper.


                                                         Respectfully Submitted,

                                                         Christopher E. Martin
                                                         County/District Attorney
                                                         Freestone County

                                                         By:

                                                         /s/ Cari Warner
                                                         ____________________________________
                                                         Cari Warner
                                                         Assistant County Attorney
                                                         Freestone County, Texas
                                                         118 E. Commerce, Suite 305
                                                         Fairfield, Texas 75840
                                                         Telephone:     (903) 389-3977
                                                         Facsimile:     (903) 389-5289
                                                         SBN: 24085690
                                                         Email: cari.heinen@co.freestone.tx.us




State’s Motion for Extension of Time                                                            Page 3
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the State’s Brief was

transmitted via EMAIL to Appellant’s Counsel, Stan Schwieger, at wacocrimatty@yahoo.com, on

November 6, 2015.



                                                  /s/ Cari Warner
                                                  ____________________________________
                                                  Cari Heinen
                                                  Assistant County Attorney




State’s Motion for Extension of Time                                                  Page 4